                IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

FRANCIS HOLLYWOOD,                                  )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )      Civil No. 3:19-cv-00979
                                                    )      Judge Trauger
UNITED PARCEL SERVICE, INC.,                        )
                                                    )
        Defendant.                                  )

                                            ORDER

        On March 15, 2021, the Magistrate Judge issued a Report and Recommendation

(Doc No. 45), to which no timely objections have been filed. The Report and Recommendation

is therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the Motion for Summary Judgment

filed by the defendant (Doc. No. 31) is GRANTED, and this case is DISMISSED with prejudice

as to all claims.

        The Clerk shall enter judgment in accordance with Rule 58, Federal Rules of Civil

Procedure.

        It is so ORDERED.



                                                    ________________________________
                                                    ALETA A. TRAUGER
                                                    U.S. District Judge




     Case 3:19-cv-00979 Document 46 Filed 04/01/21 Page 1 of 1 PageID #: 445
